      Case 2:20-cv-02070-JCJ Document 8 Filed 07/31/20 Page 1 of 19



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



CHAKA LEE:                         :
                                   :
          Plaintiff                : CIVIL ACTION
                                   :
    vs.                            :
                                   :
SALEM MERHIGE, VEL-MAC FOODS, INC.,: NO. 20-CV-2070
VELTRI, INC., and PENSKE LEASING   :
& RENTAL CO.,                      :
                                   :
          Defendants               :
                                   :
     vs.                           :
                                   :
VERONICA PAULHILL-KELLY,           :
                                   :
          Additional Defendant     :
_______________________________________________________________
VERONICA PAULHILL-KELLY            :
                                   :
     Vs.                           :
                                   :
SALEM MERHIGE, VEL-MAC FOODS, INC.,:
VELTRI, INC., and PENSKE LEASING   :
& RENTAL CO.                       :


                        MEMORANDUM AND ORDER



JOYNER, J.                                            July     31, 2020

     Before the Court are Plaintiff’s Motion to Remand (Doc. No.

3), Defendants’ Response in Opposition (Doc. No. 4), and

Plaintiff’s sur-reply in further support thereof (Doc. No. 5).

For the following reasons, the Court will GRANT the Plaintiff’s
        Case 2:20-cv-02070-JCJ Document 8 Filed 07/31/20 Page 2 of 19



Motion to Remand and direct that this case be returned to the

Court of Common Pleas of Philadelphia County.

                 I. Factual and Procedural Background

     Plaintiffs, Chaka J. Lee (Hereinafter, “Lee”) and Veronica

Paulhill-Kelly (“Paulhill-Kelly”), were the passenger and

operator, respectively, of a motor vehicle involved in an

accident in the Commonwealth of Pennsylvania, City and County of

Philadelphia on August 2, 2017.        (Lee Compl. ¶s 6, 9).       Both

Plaintiffs are residents of Pennsylvania.          (Compl. ¶ 1).

Defendant Saleem Merhige (“Merhige”), a citizen of New Jersey,

operated the other vehicle involved in the accident and was

acting as the agent, servant, workman and/or employee of

Defendant, Vel-Mac Foods, Inc. (“Vel-Mac) and/or Veltri, Inc.

(“Veltri”) at the time of the accident.          (Compl. ¶s 2, 7 and

Def’s Answer thereto).      Vel-Mac is a New Jersey corporation with

its principal place of business in Fairfield, NJ and Veltri is a

Pennsylvania corporation with its place of business in

Levittown, PA.     (Compl. ¶s 3-4).     Penske Leasing & Rental Co.

(“Penske”) owned the vehicle operated by Merhige involved in the

accident.    Compl. ¶ 8.    Penske is a Pennsylvania limited

partnership located in Reading, PA.         (Compl. ¶ 5) 1.


1 Although it may be true that “Penske is a Pennsylvania limited partnership
located in Reading, PA,” for purposes of determining diversity jurisdiction,
this averment has little relevance. Indeed, “[p]artnerships and other
unincorporated associations, … unlike corporations, are not considered
‘citizens’ as that term is used in the diversity statute.” Swiger v.
       Case 2:20-cv-02070-JCJ Document 8 Filed 07/31/20 Page 3 of 19



     On May 3, 2019, both Lee and Paulhill-Kelly filed separate

Complaints in the Court of Common Pleas of Philadelphia County.

Both Complaints allege negligence in Merhige’s operation of the

vehicle, negligent entrustment on the part of Vel-Mac and/or

Veltri and Defendant Penske’s negligent failure to impose

practices, procedures and conditions on Vel-Mac and/or Veltri

and to verify Merhige’s qualifications to properly and safely

operate the leased vehicle.       (Compl. ¶ 23).     Plaintiffs’

complaints describe injuries sustained to the head, bones,

tissues, muscles, nerves, brain, etc. resulting in both physical

and mental pain and suffering as a direct result of the

aforementioned accident.      (Compl. ¶ 16).     The injuries alleged

have resulted in a loss of income and earning capacity as well

as medical expenses that will continue indefinitely.            (Compl. ¶s

17-21). On September 6, 2019, the State Court consolidated both

matters.   (Consolidation Order, Ex. “E”).        On July 5, 2019,

Defendants Merhige, Vel-Mac and Penske, filed a Joinder

Complaint adding Paulhill-Kelly as an Additional Defendant to

the then-consolidated action.       (Joinder Complaint, Ex. “D”).        On

April 29, 2020, Defendants, Merhige and Vel-Mac, filed a Notice



Allegheny Energy, Inc., 540 F.3d 179, 182 (3d Cir. 2008)(citing Cardena v.
Arkoma Assoc., 494 U.S. 185, 187-192, 110 S. Ct. 1015, 108 L. Ed.2d 157
(1990)). Instead, “courts are to look to the citizenship of all partners (or
members of other unincorporated associations) to determine whether the
federal district court has diversity jurisdiction.” Id, (citing Lincoln
Prop. Co. v. Roche, 546 U.S. 81, 84, n.1, 126 S. Ct. 606, 163 L. Ed. 2d 415
(2006)).
      Case 2:20-cv-02070-JCJ Document 8 Filed 07/31/20 Page 4 of 19



of Removal to the United States District Court for the Eastern

District of Pennsylvania on the basis of diversity jurisdiction,

alleging as the grounds therefor that it had been discovered

just the preceding day during depositions of several of the

parties that Penske’s only role was the leasing of the truck

involved in the accident and that all counsel had agreed to

voluntarily dismiss Penske.     Thus, Defendants assert, the matter

was properly removed at that time, as the citizenship of the

parties thereby became completely diverse.        (Notice of Removal,

Doc. No. 1; Stipulation to Dismiss, Ex. “F”).        In turn,

Plaintiffs filed the instant Motion to Remand on May 5, 2020, in

which they contest the existence of complete diversity.          The

Stipulation to Dismiss, while not signed by each party, is

accompanied by emails from each party agreeing to dismiss Penske

from the claim.   (Ex. “H”).     No documentation available to the

court reveals that the stipulation was ever submitted to the

Court or that an order was signed granting the dismissal.

                  Standards Governing Motions to Remand

     The threshold principles governing remands from federal to

state courts are largely outlined in the United States Code.

Under 28 U.S.C. § 1441: “any civil action brought in a State

court of which the district courts of the United States have

original jurisdiction, may be removed”. Original jurisdiction

exists over civil actions where the amount in controversy
      Case 2:20-cv-02070-JCJ Document 8 Filed 07/31/20 Page 5 of 19



exceeds $75,000 and complete diversity of citizenship exists

between all plaintiffs and all defendants.        28 U.S.C. § 1332.

“Complete diversity requires that, in cases with multiple

plaintiffs or multiple defendants, no plaintiff be a citizen of

the same state as any defendant.” Zambelli Fireworks Mfg. Co.,

Inc. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010).         If the original

pleading is not removable, “a notice of removal may be filed

within 30 days after receipt by the defendant, through service

or otherwise, of a copy of an amended pleading, motion, order,

or other paper from which it may be first ascertained that the

case is one which has become removable.”       28 U.S.C. §1446(b)(3).

However, a case may not be removed for diversity more than one

year after commencement of the action, unless the district court

finds that a plaintiff has acted in bad faith in order to

prevent a defendant from removing the action.        28 U.S.C. §1446

(c)(1).

     In evaluating remand motions, “it is to be presumed that a

cause lies outside this limited jurisdiction, and the burden of

establishing the contrary rests upon the party asserting

jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of America,

511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed.2d 391 (1994).

(1994)(citing McNutt v. General Motors Acceptance Corp., 298

U.S. 178, 184, 56 S. Ct. 780, 80 L. Ed. 1135 (1936)).          This

means that the removal statutes are to be strictly construed
      Case 2:20-cv-02070-JCJ Document 8 Filed 07/31/20 Page 6 of 19



against removal and that all doubts as to federal jurisdiction

are to be resolved in favor of remand.       Boyer v. Snap-On Tools

Corp., 913 F.2d 108, 111 (3d Cir. 1990).       However, in ruling on

a motion to remand, courts are permitted to consider documents

outside of the complaint to make “certain factual findings” to

guide their decisions.    Erie Insurance Exchange v. Greenwich

Insurance Co., Civ. A. No. 16-00015, 2016 U.S. Dist. LEXIS

481802016, at *2, WL 1404162 at *2 (E.D. Pa. April 11, 2016).

“If at any time before final judgment it appears that the

district court lacks subject matter jurisdiction, the case shall

be remanded.”   28 U.S.C. §1447(c).

     In addition to the jurisdictional pre-requisite of complete

diversity, a federal district court’s removal jurisdiction is

further cabined by the so-called “forum defendant rule,”

outlined in 28 U.S.C. §1441(b)(2) which provides that “a civil

action … may not be removed if any of the parties in interest

properly joined and served as defendants is a citizen of the

state in which such action is brought”.

                                Discussion

     Plaintiffs move to remand this case to Pennsylvania state

court pursuant to 28 U.S.C §1441(b), 28 U.S.C. §1447(c) and 28

U.S.C. §1446.   First, Plaintiffs assert that Defendant Penske

and Additional Defendant Paulhill-Kelly defeat diversity by

sharing Pennsylvania citizenship with Plaintiff Lee and the
         Case 2:20-cv-02070-JCJ Document 8 Filed 07/31/20 Page 7 of 19



forum.    Second, Plaintiffs reason that the removal was

effectuated prior to the official dismissal of defendant Penske,

and it still remains a defendant in the matter.            Finally,

Plaintiffs submit that the defendants are prevented from

removing the case in the future because the one-year time limit

has run out for removal on the basis of diversity.

     In response, Defendants argue that due to the voluntary

dismissal of Defendant Penske and the duty of the court to

disregard the citizenship of Additional Defendant Paulhill-

Kelly, there is complete diversity such that the case may

properly be heard in federal court.         In order to address the

arguments made by Plaintiffs and Defendants regarding the

existence of diversity jurisdiction, we first must determine who

is considered a “defendant” in the matter impacting diversity.

Thereafter, we consider the timeliness of removal and procedure

moving forward.

         1.    Who is a “Defendant”?

     For the purpose of removal, the federal law determines who

is plaintiff and who is defendant; it is a question of

construction of the federal statute on removal, to wit, 28

U.S.C. Section 1441, and not state statute.           Chicago, Rock

Island & Pacific Railroad Co. v. Stude, 346 U.S. 574, 580, 74 S.

Ct. 290, 294, 98 L. Ed. 317 (1954).         “The determination of

whether the removing defendants have satisfied their burden of
      Case 2:20-cv-02070-JCJ Document 8 Filed 07/31/20 Page 8 of 19



establishing the complete diversity required by 28 U.S.C.

Section 1332 … hinges upon the identities of the defendants as

pleaded in Plaintiff’s Complaint.”       CNX Gas Co., L.L.C. v.

Lloyd’s of London, 410 F.Supp.3d 746, 751 (W.D. Pa. 2019).            Most

rules of citizenship are relatively straightforward insofar as

“[a] natural person is deemed to be a citizen of the state where

he is domiciled” and “[a] corporation is a citizen both of the

state where it is incorporated and of the state where it has its

principal place of business.”     Erie Insurance Exchange v.

Greenwich Insurance Co., 2016 WL 1404162 at *4.         At all times

and at all stages of the litigation, the burden of persuasion

for establishing diversity jurisdiction and of showing that the

case is properly before the federal court remains on the party

asserting it.   Hertz Corp. v. Friend, 559 U.S. 77, 96-97, 130 S.

Ct. 1181, 1194, 175 L. Ed.2d 1029 (2010)(citing Kokkonen and

McNutt, both supra); Frederico v. Home Depot, 507 F.3d 188, 193

(3d Cir. 2007); Fahy v. Certain Underwriters at Lloyd’s of

London, Civ. A. No. 19-3758, 2019 U.S. Dist. LEXIS 203894 at *3,

2019 WL 6310217 (Nov. 25, 2019).

     As previously mentioned, the strict scrutiny of 28 U.S.C.

§1332 requires that in addition to diverse citizenship, no

defendant be a citizen of the forum state for the court to have

jurisdiction.   28 U.S.C. § 1332.     In the case of Gentry v.

Sikorsky Aircraft Corporation, 383 F. Supp. 3d 442, 448 (E.D.
      Case 2:20-cv-02070-JCJ Document 8 Filed 07/31/20 Page 9 of 19



Pa. 2019), the Plaintiff sought remand arguing removal was

improper and that the court lacked subject matter jurisdiction

because the removing party was a citizen of the forum state.

Plaintiff, the wife of an individual killed in a helicopter

accident, filed a suit in Pennsylvania state court against

multiple companies allegedly responsible for defects in the

helicopter that resulted in the accident.       In determining

whether removal was defective, the Court employed the “nerve

center test” enunciated in Hertz, supra, to ascertain the

principal place of business and corporate citizenship of

Defendant Sikorsky.   Noting that the “the nerve center is “the

place where the corporation’s high level officers direct,

control, and coordinate the corporation’s activities, which is

typically found at a corporation’s headquarters,” the Court went

on to state that “[a] corporation’s nerve center is a single

place,” and is “static” regardless of the conduct at issue in a

particular case.   Gentry, 383 F. Supp. 3d at 450-451 (citing

Hertz, 559 U.S. at 80-81, 93).     It noted that “[n]ominal

parties,” on the other hand, “have no actual interest in the

outcome of the litigation” and they tend to be formal parties

without any stake in the outcome” of a lawsuit “such as a now-

extinct corporation that has been entirely dissolved into

another, surviving corporation.”      Id, at 452.    In so doing, the

Gentry Court concluded that three of the named helicopter
        Case 2:20-cv-02070-JCJ Document 8 Filed 07/31/20 Page 10 of 19



companies were the real and substantial parties to the action

and that their citizenships existed in Delaware and Connecticut.

Id, at 458.    Because the plaintiff widow was a citizen of

Tennessee who brought this case in Pennsylvania state court, the

Gentry Court found that the real and substantial defendants were

completely diverse and, given that they were not citizens of

Pennsylvania, the forum defendant rule was not violated.             Id. at

459.

       In application of all of the foregoing to the matter at

hand, we find that Defendants have not met their burden of

establishing diversity jurisdiction and thus remand must be

granted.    First, notwithstanding that Defendants attached emails

evincing the parties’ collective agreement to permit Penske to

be dismissed from the case and the apparent circulation of a

stipulation to that effect among counsel, this stipulation has

yet to be signed or submitted to the Court for approval.             (See,

Stipulation to Dismiss, Ex. “F”; Ex. “H”).          Thus, we find that

Penske remains a viable defendant in this matter.           However,

insofar as there is absolutely no evidence on the record as to

the citizenship of its member partners, we make no finding as to

whether or not Penske is a citizen of Pennsylvania.

Accordingly, we simply cannot determine whether its continued

presence violates the forum defendant rule and destroys
       Case 2:20-cv-02070-JCJ Document 8 Filed 07/31/20 Page 11 of 19



diversity jurisdiction. 2     In the absence of such proof or ruling,

we cannot find that Penske’s dismissal would support a finding

that diversity jurisdiction now exists nor would it excuse

Defendants’ late removal to this Court. 3

        Second, we feel compelled to consider the citizenship of

a defendant whom neither Plaintiffs nor Defendants have

mentioned – Veltri, Inc.       Plaintiffs’ complaints both list

Veltri in the captions and aver that Veltri is a corporation

under the laws of Pennsylvania with its principal place of

business in Pennsylvania, to wit, in Levittown, Pennsylvania.

(Lee Compl. ¶ 4).     According to those complaints, Vel-Mac and/or

Veltri acted as the employer of Defendant Merhige. (Compl. ¶ 7).

Plaintiffs bring claims against Vel-Mac and/or Veltri for

negligently entrusting the truck involved in the accident to



2  Federal Rule of Civil Procedure 41(a)(1) governing voluntary dismissal of
actions by the plaintiff states that “the plaintiff may dismiss an action
without a court order by filing: (1) a notice of dismissal before the
opposing party serves either an answer or a motion of summary judgment; or
(2) a stipulation of dismissal signed by all parties who have appeared.” Fed.
R. Civ. P. 41(a)(1). Here, the stipulation of dismissal was said to be
voluntary but was filed instead by the party seeking dismissal from the
action, Penske. According to the above stated rule, a signed stipulation
would preclude the need for a judge’s order and Penske would be dismissed.
However, the form was not signed by all of the parties who have appeared and
instead informal email confirmations agreeing to the dismissal and requesting
the form for signature were provided in lieu of the stipulation. Without a
judge’s order or a completed stipulation form, Penske cannot be considered
formally dismissed from the case and is therefore still a viable defendant.
3  Under 28 U.S.C. Section 1446(c(1), “[a] case may not be removed under
subsection (b)(3) on the basis of jurisdiction conferred by section 1332 more
than 1 year after commencement of the action, unless the district court finds
that the plaintiff has acted in bad faith in order to prevent a defendant
from removing the action.” Here the parties have neither argued nor
demonstrated any bad faith on the part of the plaintiff in an effort to
prevent removal.
        Case 2:20-cv-02070-JCJ Document 8 Filed 07/31/20 Page 12 of 19



Merhige without adequately verifying his ability or knowledge to

operate said vehicle. (Compl. ¶ 15).         Defendants’ answer

addressed the claims against Veltri by admitting that Merhige

was the agent, servant, workman and/or employee of both Veltri

and Vel-Mac and that he was operating the vehicle in the course

of his employment.      (Def’s Ans., Exhibit “C”, p. 1, paragraphs 7

- 8).   The original complaints and the captions of each

foregoing pleading list Veltri among the defendants and there is

no documentation in the record before this Court which shows

Veltri’s dismissal or which evince that it was never served with

process or properly joined to the action. 4         Whatever the case may

be, we are left to speculate as to Veltri’s status in this

matter as nothing appears in the record to answer this question.

We are therefore left to conclude that Veltri remains a

defendant in this matter and, given that its place of

incorporation and principal place of business are in

Pennsylvania, Veltri’s presence too destroys diversity and

operates to divest this Court of subject matter jurisdiction.

     Next, Plaintiffs aver that the Pennsylvania citizenship of

Veronica Paulhill-Kelly must also be considered when determining

diversity insofar as she was joined as an additional defendant.




4It is possible that Defendant Veltri was never served and is not a viable
defendant in this matter. However, according to the court’s documentation,
this is unclear.
      Case 2:20-cv-02070-JCJ Document 8 Filed 07/31/20 Page 13 of 19



Initially, the court must determine whether the joinder of Ms.

Paulhill-Kelly as an additional defendant was proper.

     Federal Rule of Civil Procedure 14(a) provides that “a

defendant may implead a person not a party to the action ‘who is

or may be liable to him for all or part of the plaintiff’s claim

against him.’”   Tiesler v. Martin Paint Stores, Inc., 76 F.R.D.

640, 642 (E.D. Pa. 1977).     This rule permits the joinder of an

additional or third-party defendant where the original defendant

alleges that their liability is derivative of the liability of

said additional defendant. Id.      “Rule 14(a) also permits a claim

of a defendant against a third-party defendant where the third-

party defendant owes or may owe the defendant contribution as a

joint tortfeasor as a result of the defendant’s liability to the

plaintiff.”   United Nat. Ins. Co. V. Indian Harbor Ins. Co., 306

F.R.D. 153, 155 (E.D. Pa. 2015). “A third-party complaint fails,

however, where it pleads that the third party defendant is

solely liable to the plaintiff since it does not allege that the

third-party defendant ‘is or may be liable to it [the defendant]

for all or part of the claim against it.’”        Id, (quoting Tesch

v. United States, 546 F. Supp. 526 (E.D. Pa. 1982)).

     Here, the originally-named defendants joined Paulhill-Kelly

as an additional defendant on the basis of her role as operator

of the other vehicle in the accident.       In so doing, Defendants

alleged that Paulhill-Kelly also should be found liable to Lee
         Case 2:20-cv-02070-JCJ Document 8 Filed 07/31/20 Page 14 of 19



for his injuries.       In essence then, the gravamen of the third-

party complaint was that Paulhill-Kelly was a joint tortfeasor

with Defendants, and we therefore find that her joinder as an

additional defendant was proper.

     In Defendants’ response to the motion for remand, they

contend that the citizenship of Paulhill-Kelly should be ignored

because she is not an original defendant.           To support this,

defendants cite to the case of Share v. Sears, Roebuck & Co.,

550 F. Supp. 1107, 1108-09 (E.D. Pa. 1982), in which Judge

Pollak clarified the meaning of the removal doctrine’s language.

In Share, the purchaser of a lawn mower brought suit against

Sears for personal injuries which he suffered in operating the

mower.     Sears filed a third-party complaint against the

manufacturer of the lawn mower.         The manufacturer, relying on

his status as a third-party defendant, removed the case to

federal court on the grounds of diversity jurisdiction.

Plaintiff Share moved to remand to the Court of Common Pleas of

Philadelphia and the Court granted the motion, holding that “the

reference in the general removal statute, §1441, is only to

plaintiff’s defendants and does not include such defendants as

third-party defendants, cross-claim defendants, and other

parties that are not defending a claim asserted against them by

the plaintiff.”      Id. at 1109.     Accordingly, the court decided

that a third-party defendant was not a “defendant” within the
        Case 2:20-cv-02070-JCJ Document 8 Filed 07/31/20 Page 15 of 19



meaning of the removal statute and had no standing to remove the

case.   Id. at 1109.

     The Share court’s classification of “defendant” was

specifically construed under the removal statute and considered

the question of which parties are able to remove a case to

federal court.     In the case at hand, the question is not whether

the third-party defendant is able to remove the case but rather,

in the context of remand, if the non-diverse citizenship of an

additional defendant can destroy diversity jurisdiction in

federal court.     While Share is instructive, this court believes

that the opinion’s classification of “defendants” is properly

construed to apply to third-party defendants only in the act of

removal and is thus inapposite to the matter at hand.

     Instead we find that Spring City Corp. v. Bradeen, Civ. A.

Nos. 97-8127, 98-28, 98-105, 1998 U.S. Dist. LEXIS 3941, 1998 WL

151003 (E.D. Pa. March 16, 1998), rev’d on other grounds, 193

F.3d 165 (3d Cir. 1999) provides clearer guidance for the

question with which we are presented here.          In Spring City,

Plaintiff filed three lawsuits regarding the collapse of a roof

of a metal building. Id. Two suits were initially filed in

Pennsylvania state court and the third was filed in federal

court. Id. The first complaint filed in Pennsylvania state court

was against Contractors of America and Bradeen. Id.            Defendants,

Contractors and Bradeen, later filed writs of summons pursuant
      Case 2:20-cv-02070-JCJ Document 8 Filed 07/31/20 Page 16 of 19



to Pa. R. Civ. P. 1007 joining Basile Construction Corporation,

Palmer Construction Co., Inc., and American Buildings Company as

additional defendants to the action. Id.        Plaintiff filed an

amended complaint adding American Buildings and approximately

one month later, American Buildings removed the case to the

District Court on the basis of diversity jurisdiction pursuant

to Section 1441.   Two days later, American Buildings moved to

dismiss which the Court later granted.       Plaintiff, Palmer and

Basile are citizens of Pennsylvania, American Buildings is a

citizen of Alabama and Bradeen and Contractors have New Jersey

citizenship.   Plaintiff moved for remand arguing as the reason

therefor that with the joinder of Palmer and Basile, complete

diversity did not exist.

     In deciding the motion and addressing the question of

whether the citizenship of additional defendants is properly

considered in assessing whether diversity exists, our colleague

Judge Padova took note of the differences between the

Pennsylvania and Federal Rules of Civil Procedure.          In so doing

and following the rationale earlier employed by the late Judge

McGlynn in a similar case, Adams v. Ford Motor Co., Civ. A. No.

87-0524, 1987 U.S. Dist. LEXIS 5945, 1987 WL 13344 (E.D. Pa.

June 30, 1987), Judge Padova found that because Defendants

Bradeen and Contractors filed the writ of summons joining

additional defendants Palmer and Basile to the present action
      Case 2:20-cv-02070-JCJ Document 8 Filed 07/31/20 Page 17 of 19



pursuant to Pa. R. Civ. P. 2252 prior to removal, consideration

of their status as additional defendants is governed by the

Pennsylvania Rules of Civil Procedure. Id.        And, under the

Pennsylvania Rules of Civil Procedure, the joined defendant is

considered an additional defendant who is “subject to the

plaintiff’s claim in every respect and with the same force and

effect as if she had been originally named as a defendant, and

even without the necessity of any pleading being filed by the

plaintiff against her.”     Id, (quoting Sheriff v. Eisele, 381 Pa.

33, 35 (1955)).   See also, Pa. R. Civ. P. 2255(d).         However,

under the Federal Rules of Civil Procedure, a third-party

defendant joined by an original defendant would be “subject only

to the claim of the defendant who joined her in the action.” Id,

(quoting Chase v. North American Systems, Inc., 523 F. Supp.

378, 380 (W.D. Pa. 1981).     Stated otherwise, under state rules

Palmer and Basile were “defendants” subject to the plaintiff’s

claim to the same effect as originally named defendants at the

time the case was removed. Id. Because Spring City and

Defendants Palmer and Basile were all citizens of Pennsylvania,

diversity did not exist at the time of removal and remand was

required. Id.

     This court finds the reasoning in Spring City and Adams to

be persuasive. Here the plaintiff, Lee, brought the original

action against defendants Merhige, Vel-Mac, Veltri and Penske.
      Case 2:20-cv-02070-JCJ Document 8 Filed 07/31/20 Page 18 of 19



Defendants then joined additional defendant, Paulhill-Kelly as

solely or jointly liable for the injuries sustained by the

plaintiff pursuant to Pa. R. Civ. P. 2252.        The joinder occurred

well before defendants removed the case to federal court on the

basis of diversity jurisdiction. Following the proper joinder of

the additional defendant in state court, Paulhill-Kelly became

subject to the plaintiff’s claim with the same effect as an

originally named defendant. It is this court’s opinion that Pa.

R. Civ. P. 2255(d) governs the status of the additional

defendant requiring her citizenship to be considered in

determining diversity jurisdiction. Inasmuch as Paulhill-Kelly

is a Pennsylvania citizen, there is no diversity jurisdiction in

this matter and we must therefore remand for lack of subject

matter jurisdiction for this reason as well.

          Timeliness of Removal

     Plaintiffs additionally assert that the time to file a

removal claim has now run out preventing future removal of the

case to federal court.    Defendants refute this claim by

referencing the “other papers” doctrine discussed in Rubino v.

Genuardi’s Inc., Civ. A. No. 10-6078, 2011 U.S. Dist. LEXIS

9735, *2, 2011 WL 344081 (E.D. Pa. 2011).

     The “other papers” doctrine appears to be nothing more than

a reference to the language contained in Section 1446(b)(3)

which states that “[e]xcept as provided in subsection (c), if
       Case 2:20-cv-02070-JCJ Document 8 Filed 07/31/20 Page 19 of 19



the case stated by the initial pleading is not removable, a

notice of removal may be filed within 30 days after receipt by

the defendant of a copy of an amended pleading, motion, order or

other paper from which it may first be ascertained that the case

is one which is or has become removable.”           Regardless of whether

or not this principle does or does not rise to the level of a

“doctrine,” it prohibits on its face the removal of an action on

the basis of diversity jurisdiction “more than 1 year after

commencement of the action, unless the district court finds that

the plaintiff has acted in bad faith in order to prevent a

defendant from removing the action.” 28 U.S.C. Section

1446(c)(1).    Given that Plaintiffs filed their complaints in

this matter on May 3, 2019 and removal was not effectuated until

April 29, 2020, we find that the removal was timely.             However,

given that diversity/subject matter jurisdiction does not exist

here, the matter shall be remanded. 5

II. Conclusion

   For all of the reasons outlined above, Plaintiffs’ Motion to

Remand is granted.

     An Order follows.




5 We would agree with Plaintiffs that Defendants would be precluded from re-
removing this matter should diversity jurisdiction later present itself.
However, given that remand orders are generally deemed interlocutory in
nature, this issue is highly unlikely to arise.
